Exhibit Syneron Reports Third Quarter 2008 Revenues of $28.5 Million YOKNEAM, ISRAEL(Marketwire - November 11, 2008) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos(TM) combined-energy medical aesthetic devices, today announced its financial results for the third quarter of 2008. Revenues for the third quarter of 2008 were $28.5 million, compared to revenues of $33.1 million in the third quarter of 2007. The geographical distribution of sales was 53% to North America and 47% to international markets. On a GAAP basis, net income for the third quarter of 2008 was $2.2 million, compared to $8.0 million in the third quarter of 2007. The GAAP net income for the third quarter of 2008 includes $0.9 million of stock-based compensation expenses.
